office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b05 postu-132430-16 uilc date march to area_counsel pcla tege division counsel from senior technician reviewer branch financial institutions products third party communication none date of communication not applicable subject deallocation of investments under the universal cap rules this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend bonds -------------------------------------------------------------------------------------------------- ----------------- ---------------------------------------------------------------------------- ----------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- --------------------------------------------------------------------- issuer --------------------------------------------------------------------------------------------------- ---------------------- issue_date --------------------- date ------------------ a b --------------- --------------- postu-132430-16 ------------- ------------- --- --------------- c d e f issue whether for purposes of deallocating investments under the general ordering rule in sec_1_148-6 of the income_tax regulations the qualified_mortgage loans that were financed with transferred proceeds of the bonds are investments allocable to replacement_proceeds or are investments allocable to transferred proceeds conclusion the qualified_mortgage loans financed with transferred proceeds of the bonds are investments allocable to transferred proceeds for purposes of the universal cap ordering rule facts the facts below have been provided by the examining agent on issue_date issuer issued the bonds as qualified_mortgage bonds and used the proceeds of the bonds to currently refund certain prior bonds the prior bonds upon the refunding proceeds of the prior bonds including unspent sales proceeds and repayments of mortgages made with proceeds of the prior bonds became transferred proceeds of the bonds the issuer used transferred proceeds of the bonds to fund a reserve fund for the bonds the reserve fund and to finance new mortgage loans as of date the value of the outstanding bonds was dollar_figurea an amount less than the investments allocable to the bonds the values of investments allocable to the bonds were as follows mortgage loans financed with transferred proceeds mortgage loans financed with proceeds of other bonds investment acquired with transferred proceeds in the reserve fund dollar_figureb dollar_figurec dollar_figured postu-132430-16 investment acquired with investment_proceeds in the reserve fund total investments allocable to the bonds dollar_figuree dollar_figuref as of date issuer deallocated all of the mortgage loans financed with proceeds of other issues and a portion of the mortgage loans that were financed with transferred proceeds issuer did not deallocate any portion of the investment in the reserve fund the issuer has filed form 8038-r to request a refund of an overpayment of rebate law and analysis sec_143 provides that the term qualified_mortgage_bond means a bond which is issued as part of a qualified_mortgage_issue sec_143 provides that the term qualified_mortgage_issue means an issue by a state or political_subdivision thereof of or more bonds but only if among other requirements such issue meets the requirements of sec_143 sec_143 provides in pertinent part that an issue meets the requirements of sec_143 only if such issue meets the requirements of sec_143 that the effective rate of mortgage interest not exceed the bond yield by more than percentage points in addition to the requirements of sec_148 sec_148 provides that for purposes of sec_103 the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used or are intentionally used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments sec_148 provides that a bond is an arbitrage_bond if an amount equal to certain investment earnings on nonpurpose_investments in excess of the bond yield is not paid timely sec_1_148-6 provides in part that amounts cease to be allocated to an issue as proceeds only when those amounts are allocated to an expenditure for a governmental purpose are allocated to transferred proceeds of another issue or cease to be allocated to that issue at retirement of the issue or under the universal cap of sec_1_148-6 under sec_1_148-6 amounts that cease to be allocated to an issue as gross_proceeds are eligible for allocation to another issue sec_1_148-6 provides that except as otherwise provided amounts that would otherwise be gross_proceeds allocable to an issue are allocated and remain allocated to the issue only to the extent that the value of the nonpurpose_investments allocable to those gross_proceeds does not exceed the value of all outstanding bonds of the issue for this purpose gross_proceeds allocable to qualified_mortgage loans postu-132430-16 among other things are treated as nonpurpose_investments the value of all outstanding bonds of the issue is referred to as the universal cap sec_1_148-6 provides that if the value of all nonpurpose_investments allocated to the gross_proceeds of an issue exceeds the universal cap for that issue on a date as of which the cap is determined under sec_1_148-6 nonpurpose_investments allocable to gross_proceeds necessary to eliminate that excess cease to be allocated to the issue in the following order of priority-- first nonpurpose_investments allocable to replacement_proceeds second nonpurpose_investments allocable to transferred proceeds and third nonpurpose_investments allocable to sale proceeds and investment_proceeds sec_1_148-6 provides that portions of investments to which the universal cap applies are allocated under either the ratable method or the representative method in the same manner as allocations of portions of investments to transferred proceeds under sec_1_148-9 sec_1_148-1 provides the following definitions gross_proceeds means any proceeds and replacement_proceeds of an issue proceeds means any sale proceeds investment_proceeds and transferred proceeds of an issue proceeds do not include however amounts actually or constructively received with respect to a purpose_investment that are properly allocable to the immaterially higher yield under sec_1_148-2 or sec_143 or to qualified administrative costs recoverable under sec_1_148-5 sec_1_148-1 provides in part that amounts are replacement_proceeds of an issue if the amounts have a sufficiently direct nexus to the issue or to the governmental purpose of the issue to conclude that the amounts would have been used for that governmental purpose if the proceeds of the issue were not used or to be used for that governmental purpose for this purpose governmental purposes include the expected use of amounts for the payment of debt service on a particular date sec_1_148-6 provides that if gross_proceeds of an issue are allocated to a purpose_investment that is a qualified_mortgage loan or a qualified student_loan those gross_proceeds are allocated to an expenditure for the governmental purpose of the issue on the date on which the issuer allocates gross_proceeds to that purpose_investment sec_1_148-6 provides that regardless of whether gross_proceeds of a conduit financing issue invested in a purpose_investment have been allocated to an expenditure under sec_1_148-6 or ii with respect to the actual issuer those gross_proceeds continue to be allocated to the purpose_investment until the sale discharge or other_disposition of the purpose_investment postu-132430-16 as of date the value of the investments allocable to the bonds exceeded the value of the outstanding bonds or universal cap in deallocating investments the issuer deallocated all of the mortgage loans financed with proceeds of issues other than the bonds the amount of which was less than the value of the investments in excess of the universal cap the issuer deallocated the remaining amount of the excess the remainder solely from the mortgage loans financed with transferred proceeds of the bonds and none from the investment in the reserve fund the agent argues that the remainder should have been deallocated using ratable portions of the investment of dollar_figured in the reserve fund and the mortgage loans financed with proceeds of the bonds because these investments were financed with and therefore allocable to transferred proceeds of the bonds the issuer argues that it properly deallocated the entire remainder from the mortgage loans acquired with transferred proceeds of the bonds because these mortgage loans should be treated as allocable to replacement_proceeds specifically the issuer argues that once the transferred proceeds were spent on the mortgage loans these mortgage loans should be treated as allocable to replacement_proceeds because the repayments of these mortgage loans are pledged to the repayment of the bonds and these mortgage loans deallocated prior to the deallocation of any investments in the reserve fund for the following reasons we agree with the agent in determining to which type of gross_proceeds the investments are allocable we look to the source of the financing for those investments both the mortgage loans financed with the bonds and the dollar_figured of investments in the reserve fund were acquired with transferred proceeds not replacement_proceeds of the bonds under sec_1_148-1 amounts are replacement_proceeds of an issue if such amounts would have been used for the governmental purpose of the issue if the proceeds of the issue were not so used here the issuer used proceeds specifically transferred proceeds of the bonds to acquire these mortgage loans under sec_1_148-6 those proceeds of the bonds continue to be allocated to the mortgage loans financed with the transferred proceeds and under the facts of this case those proceeds continue to be transferred proceeds thus the loans are allocable to transferred proceeds these mortgage loans are distinguishable from the mortgage loans financed with proceeds of other issues that have been allocated to the bonds after being deallocated from those other issues this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
